Order filed March 12, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00173-CV
                                    ____________

                   JOSEPH ANTHONY THOMAS, Appellant

                                          V.

        LAKE COVE COMMUNITY ASSOCIATION, INC., Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-69824

                                      ORDER

      This is an appeal from a judgment signed November 13, 2012. A motion for
new trial was timely filed December 13, 2012. Appellant’s notice of appeal was
due February 11, 2013, but was not filed until February 26, 2013, a date within 15
days of the notice of appeal. In the same document as his notice of appeal
appellant filed a motion to extend time to file notice of appeal.
      Accordingly, we ORDER appellant to file a separate motion to extend time
to file the notice of appeal on or before 12 days after the date of this order. See
Tex. R. App. P. 26.3;12.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.